Citation Nr: 0112745	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  97-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to the right forearm 
(major), currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder (atopic dermatitis), claimed as due to exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1971 and from December 1990 to August 1991.  He also had 
several years of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An October 1996 rating decision, in pertinent part, 
denied a disability rating in excess of 30 percent for the 
veteran's service-connected right forearm disorder.  The 
Board remanded this claim in October 1998.  While the case 
was in remand status, an October 1999 rating decision denied 
service connection for tinnitus and a skin condition as due 
to Agent Orange.

Although the RO treated the tinnitus and Agent Orange skin 
condition claims as being original claims for service 
connection, a review of the record reveals that both of these 
claims were previously and finally disallowed.  A claim for 
service connection for a skin rash due to Agent Orange was 
first denied by the RO in an April 1985 rating decision, and 
was most recently denied in a June 1994 rating decision.  The 
veteran was notified of the June 1994 rating decision that 
same month, including being provided with notice of his 
appellate rights.  Because a notice of disagreement (NOD) was 
not submitted within one year of that notice, the denial of 
service connection for a skin rash due to Agent Orange became 
final.  Similarly, although the veteran was properly notified 
in November 1996 of an October 1996 rating decision which 
denied his claim for service connection for tinnitus, a 
timely NOD was not filed to that determination either, 
thereby rendering it final.  

As a consequence, because both the tinnitus and Agent Orange 
skin condition claims have been previously and finally 
disallowed, the RO was incorrect in treating these as being 
original claims instead of as claims to reopen.  Accordingly, 
these issues have been recharacterized as shown above, as the 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
whether the RO failed to do so.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (Board has a legal duty to 
consider the jurisdictional requirement under 38 U.S.C. 
§ 5108 of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

In April 1998, a videoconference hearing was held before 
Board Member Schwartz which addressed, in pertinent part, the 
issue of entitlement to an increased disability rating above 
30 percent for residuals of a shell fragment wound to the 
right forearm (major).  In May 2000, a travel board hearing 
was held before Acting Board Member Thrasher on this same 
issue, as well as on the claims to reopen for tinnitus and an 
Agent Orange skin condition.  When multiple board members 
conduct hearings covering the same issue, a panel will decide 
the entire case.  BVA Handbook, Section 14,  9(c) (May 17, 
1999).  Accordingly, for this reason, a panel has been 
assigned to decide this case.

The Board notes that in its October 1998 remand decision the 
RO was directed to obtain clarification from the veteran as 
to whether he was withdrawing a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  In a November 1999 statement, the veteran confirmed 
that this issue indeed had been withdrawn.

In August 1998, the veteran submitted an informal claim for 
entitlement to service connection for a dental condition for 
treatment purposes due to the removal of at least four teeth 
during service.  A review of the record does not reveal that 
any action has been taken by the RO with respect to this 
claim.  Accordingly, this matter is referred to the RO for 
appropriate action.  


REMAND

A.  Right forearm claim

Although the RO complied with the directives contained in the 
Board's October 1998 remand decision regarding the further 
development of this claim, it unfortunately is necessary to 
again remand this matter for additional development.  The 
veteran testified during the May 2000 travel board hearing 
that he continues to receive outpatient treatment at the VA 
Medical Centers in Birmingham, Montgomery, and Tuskegee for 
his right forearm condition.  A review of the record reveals 
that treatment records have been obtained from the Birmingham 
VA Medical Center for the period dating from March 1992 to 
June 1996; from the Dothan VA Outpatient Clinic for the 
period dating from March 1998 to July 1999; and from the 
Montgomery VA Medical Center for the periods of December 1984 
to March 1985, March 1986 to November 1986, as well as a few 
sporadic records from 1994 to 1998.  No records have been 
obtained from the Tuskegee VA Medical Center.  

In view of the veteran's testimony of having received recent 
treatment for his right forearm condition from the VA, as 
well as numerous statements submitted by him since the early 
1970's which make reference to ongoing VA treatment for the 
right forearm and the other conditions presently on appeal, 
i.e., for tinnitus and an Agent Orange skin disorder, a 
remand is required for purposes of obtaining all of the 
veteran's treatment records from these facilities.  In that 
regard, it is noted that VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-
98 (Nov. 9, 2000) (new section 5103A(c)(2) requires the 
obtainment of records of relevant medical treatment or 
examination at VA health-care facilities for compensation 
claims).  

During the May 2000 travel board hearing, the veteran 
testified that he has received, or is currently receiving, 
treatment for his right forearm disorder from Doctors 
Bernard, Feagin, and Palmer.  Although a review of the claims 
file reveals references made in other treatment records to 
treatment being provided by Dr. Feagin and by Dr. Edward E. 
Palmer, Jr., no attempt has been made to obtain treatment 
records from these individuals.  Similarly, no attempt has 
been made to obtain records from Dr. Bernard.  Since private 
treatment records are pertinent to the veteran's claim for an 
increased rating for his right forearm disorder, the RO must 
attempt to obtain records from these physicians on remand.

Additionally, on remand, the veteran should be scheduled for 
another VA examination.  Following the October 1998 Board 
remand decision, a VA examination of the veteran's right 
forearm was conducted in November 1998.  The diagnoses made 
by the examiner at that time were (1) remote shell fragment 
wound in the right forearm with subsequent chronic pain in 
the area of the scar and subsequent decreased pin and touch 
sensation in the right forearm and in the right hand; and (2) 
chronic paresthesia in the right forearm and in the right 
hand.  The examiner also noted that the etiology of weakness 
and sensory changes in the right forearm could not be 
determined.  Subsequent to this examination, an assessment 
was made during a February 1999 Dothan VA Outpatient Clinic 
treatment visit of severe neuropathic pain of the right upper 
extremity, probably secondary to foreign body, a nerve injury 
in the past.  The veteran also testified during the May 2000 
travel board hearing that he is presently experiencing 
significant loss of grip strength, pain, swelling, cramping 
and numbness in the fingers, and a tender scar.  Accordingly, 
in view of the possible recent worsening of his condition, 
the veteran should be scheduled for another VA examination of 
his right forearm.  

B.  Tinnitus and skin disorder claims

The Board cannot decide, at this point, whether either of 
these claims should be reopened.  Where a claimant has filed 
an application to reopen a claim and VA has notice of the 
existence of evidence that may be sufficient to reopen the 
claim, VA has a duty to inform the claimant of the necessity 
to submit that evidence to complete his application for 
benefits.  See Graves v. Brown, 8 Vet. App. 522, 525 (1996).  

During the May 2000 travel board hearing, the veteran 
testified that he has received treatment for tinnitus and a 
skin disorder/rash at various VA medical centers since the 
1970s, including for the skin condition at the Montgomery VA 
Medical Center within the first year of his separation from 
his first period of active duty.  For the reasons already 
discussed above, a remand is required in this case for 
purposes of obtaining all of the veteran's VA treatment 
records.  

Further, a review of the May 1996 VA examination report 
reveals that the veteran relates the onset of tinnitus to 
noise exposure experienced while serving in the Persian Gulf.  
However, with the exception of a few records submitted by the 
veteran himself, the service medical records for his second 
period of active duty from December 1990 to August 1991 have 
not been obtained and associated with the claims file.  Nor 
have the records from his many years of inactive service 
between 1971 and 1990 been obtained.  In addition, while some 
records from his first period of active service from July 
1969 to June 1971 have been obtained, these records appear to 
be incomplete.  In that regard, it is observed that the RO 
made a follow-up request for these records in the early 
1970's.  The response received from the National Personnel 
Record Center (NPRC) to this request in September 1972 was as 
follows:  "No additional medical records on file.  If dates 
[and] name and number of treating facility is furnished an 
effort will be made to obtain the desired records."  No 
subsequent attempt was made by the RO to obtain these records 
or to obtain clarifying information from the veteran to in 
turn resubmit to the NPRC.  Accordingly, a remand is required 
for purposes of making further efforts to obtain all of the 
veteran's active and inactive duty service medical records.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2097 (Nov. 9, 2000) (new 
section 5103A(b)(3):  "Whenever the Secretary attempts to 
obtain records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile.")

The veteran testified during the May 2000 travel board 
hearing that he has received treatment for his tinnitus and 
skin disorders from several private physicians since his 
first separation from service in 1971, and he specifically 
identified Doctors Warren Rollins (apparently incorrectly 
transcribed as Roland or Rolland), Wilton D. McRae, and J.W. 
McLeod.  Some letters and records from these physicians are 
in the claims file, but it does not appear that complete 
treatment records have been obtained.  Accordingly, on 
remand, the RO should contact the veteran and request that he 
complete the necessary releases so that the RO can request 
his treatment records from these physicians, as well as from 
any other private physician that has treated him for his 
right forearm disorder since 1995, and any other private 
physician that has ever treated him for the claimed tinnitus 
and Agent Orange skin disorder.

During the May 2000 travel board hearing, the veteran also 
testified that his physician at the Tuskegee VA Medical 
Center, Dr. Taylor, has told him that his skin condition is 
possibly related to Agent Orange exposure.  There is no such 
opinion in the medical records associated with the claims 
file, and indeed no records ever have been obtained from the 
Tuskegee VA Medical Center.  

Under the former version of 38 U.S.C. § 5103(a) that was in 
effect prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), VA had a duty to inform a claimant of 
what evidence is necessary to complete an incomplete 
application for benefits in certain situations, and that 
obligation included the requirement to tell a claimant to 
submit a statement from a physician who has reportedly voiced 
an opinion that may be sufficient to support the claim.  See, 
e.g., Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet.App. 240 (1996); Robinette v. Brown, 
8 Vet.App. 69 (1995).  This notice requirement also has been 
retained, with certain modifications, in new section 5103(a).  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, 2096 (2000).  Accordingly, a remand 
is required in order to notify the veteran that he should 
obtain and submit a written statement from Dr. Taylor that 
repeats the reported prior verbal statement which relates, or 
possibly relates, the veteran's skin condition to Agent 
Orange exposure.  

Finally, it is noted that the appellant's reopening claims 
must be remanded for review and consideration by the RO as to 
whether any further development and notification action is 
required in accordance with the directions contained in VBA 
Fast Letter No. 01-13 (Feb. 5, 2001) (claims to reopen must 
be fully developed in accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, except that a VA 
examination or medical opinion will not be scheduled or 
obtained, respectively, unless it is first determined that 
new and material evidence sufficient to reopen the claim has 
been submitted).  Furthermore, because the RO failed to 
consider whether new and material evidence had been submitted 
to reopen either of these claims, the veteran has not been 
given notice of the laws and regulations pertinent to such an 
analysis, nor has he been given the opportunity to present 
argument concerning the submission of new and material 
evidence, as opposed to the merits of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, after 
completion of the following development, the RO should 
determine whether new and material evidence has been 
submitted to reopen either of these claims, in accordance 
with applicable law.  See, e.g., Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Accordingly, these claims are REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete medical records from the VA 
Medical Centers in Montgomery, 
Birmingham, and Tuskegee, as well as from 
the VA Outpatient Clinic in Dothan, for 
all treatment from 1971 to the present.  

2.  The RO should contact the veteran and 
request that he complete the necessary 
releases so that the RO can request his 
treatment records from (a) Dr. Bernard; 
(b) Dr. Feagin; (c) Dr. Edward E. Palmer, 
Jr.; (d) Dr. Warren Rollins; (e) 
Dr. Wilton D. McRae; (f) Dr. J.W. McLeod; 
(g) any other private physician that has 
treated him for his right forearm 
disorder since 1995; and (h) any other 
private physician that has ever treated 
him for the claimed tinnitus and Agent 
Orange skin disorder.  On requesting 
records from private physicians, the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
preferred if available.  

3.  The RO should ensure that all of the 
veteran's active and inactive duty 
service medical records have been 
obtained from all appropriate sources, to 
include, but not limited to, the National 
Personnel Records Center and his last 
assigned units at Ft. Dix, New Jersey 
(first period of active duty), and Fort 
Rucker, Alabama (second period of active 
duty).  If any clarifying or additional 
information is needed from the veteran 
for purposes of requesting these records, 
then he should be contacted and requested 
to provide such information to the RO.  
See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3, 
114 Stat. 2096, 2097 (Nov. 9, 2000) (new 
section 5103A(b)(3):  "Whenever the 
Secretary attempts to obtain records from 
a Federal department or agency under this 
subsection or subsection (c), the efforts 
to obtain those records shall continue 
until the records are obtained unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.")

4.  The RO must notify the veteran that 
he should request and submit a written 
statement from Dr. Taylor at the Tuskegee 
VA Medical Center that sets forth the 
information related by the veteran at the 
May 2000 travel board hearing, i.e., that 
Dr. Taylor has told him that his skin 
condition is, or possibly is, related to 
Agent Orange exposure.  

5.  Schedule the veteran for a VA 
examination of the service-connected 
shell fragment wound residuals of the 
right forearm (major).  The examiner 
should be provided an opportunity to 
review the claims folder (or pertinent 
medical records contained therein).  The 
examiner should indicate in the report 
that the claims file or pertinent medical 
records were reviewed.  All tests and 
studies deemed necessary by the examiner 
should be completed.  

In conducting the examination, the 
examiner should describe present symptoms 
of muscle pain, loss of muscle function, 
muscle strength, swelling, activity 
limited by fatigue or inability to move a 
joint through a portion of its range, and 
the degree to which this interferes with 
activities of daily living, including 
during periods of flare-up.  Any 
associated injuries, particularly those 
affecting bony structures, nerves or 
vascular structures, and the size, 
sensitivity and tenderness of scars 
should be fully described.  The etiology 
of any associated weakness or sensory 
changes should be indicated (see the 
November 1998 VA examination report for 
further information).  

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested documents have been 
obtained in compliance with the 
directives of this REMAND.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO also should review the examination 
report and determine whether it is 
sufficient for evaluation purposes and 
complies with the instructions set forth 
in this remand.  If the report is not 
sufficient, it should be returned to the 
examiner for corrective action.  See 
38 C.F.R. § 4.2.

7.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, has been completed 
with respect to all of the veteran's 
claims, including the claims to reopen.  
See VBA Fast Letter No. 01-13 (Feb. 5, 
2001) (claims to reopen must be fully 
developed in accordance with the 
provisions of the VCAA, except that a VA 
examination or medical opinion will not be 
scheduled or obtained, respectively, 
unless it is first determined that new and 
material evidence sufficient to reopen the 
claim has been submitted).  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
have been fully complied with and 
satisfied.  

8.  Thereafter, the RO should 
readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional evidence developed upon 
remand.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In readjudicating the claim for 
an increased rating for shell fragment 
wound residuals of the right forearm 
(major), the RO should address whether a 
separate rating should be assigned for 
the scar residuals.  See Esteban v. 
Brown, 6 Vet.App. 259 (1994) (in 
considering whether separate ratings are 
warranted for problems or residuals 
resulting from a service-connected 
condition, including for scars, such that 
any separately assigned evaluations do 
not violate the prohibition against 
pyramiding contained in 38 C.F.R. § 4.14, 
the critical element is that none of the 
symptomatology for any one of the 
multiple conditions is duplicative of or 
overlapping with the symptomatology of 
the other conditions).  

9.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claims for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, to 
include, but not limited to, the laws 
pertinent to the submission of new and 
material evidence.  Allow an appropriate 
period of time for response.  

The case should then be returned to the Board for further 
appellate review, if appropriate.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	HOWARD N. SCHWARTZ	RICHARD C. THRASHER
	Board Member	Acting Board Member
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	JOAQUIN AGUAYO-PERELES
	Board Member
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


